STONE, J.
Death caused by a blow intentionally stricken, with an instrument calculated to produce death, unless shown to have been inflicted in self-defense, can never be less than manslaughter in the first degree. — McManus v. The State, 36 Ala. 285; Mitchell v. The State, 60 Ala. 26. The indictment in this case charges only manslaughter in the first degree, and hence any inquiry into the ingredients of murder, save for the purpose of showing the difference between it and manslaughter, is alien to the issue formed in this case. The first clause of charge numbered 1, while correct as a principle of law, was probably unnecessary in this cause, but we are unable to perceive how it could have wrought any injury to the accused.
The second charge asked pretermits all inquiry as to venue. 'This, we suppose, was an oversight; but under a long and unbroken line of decisions in this court, that omission vitiates the " charge. —Bain v. The State, 61 Ala. 75. The City Court erred in giving it.
Reversed and remanded. Let the accused remain in custody until discharged by due course of law.